Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.      Claims 6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      The instant claims 8 and 9 recite the molecular weights of polymers without stating the type of average molecular weight.  No real polymer has a polydispersity of exactly one.  It is unclear if the instantly claimed molecular weights are intended to be number average, weight average, viscosity average, z-average, or some other type of average molecular weight.  The instant specification does not define the type of average molecular weight.  The methods for determining the instantly claimed molecular weights can be used to determine any type of average molecular weight and therefore do not define the type of average molecular weight of the instant claims.  The different molecular weights can vary greatly depending on the 

For the purposes of examination, the claims will be taken as reading on any type of molecular weight.

B.      A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 12 recite the broad recitation 0.01 to 1.2, and the claim also recites “preferably from 0.1 to 0.3” which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The instant claims 6 and 12 will be interpreted as reading on the broad range for examination purposes.


3.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1, 4-7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2004/0152857 Ohnishi et al.

Regarding claims 1 and 4:

Ohnishi discloses a coating composition containing at least one starch derivative which is partially acetylated and partially acylated with at least one fatty acid.  See Ohnishi, paragraphs [0196], [0197], [0198], and [0202].  Particularly note paragraph [0202], Table 1, notes 1 and 2 below the table, which show that the starch is substituted with lauryl and acetic acid residual group and stearyl and acetic acid residual group respectively.  It is clear from the “starch ester” of paragraph [0197] and the reaction conditions therein that the starch is acetylated and acylated with the acetic acid residues and the lauryl or stearyl groups.
Ohnishi, paragraphs [0203] and [0204] disclose making a coating compositions with starches 1 and 2 which anticipates the instant claim 1.
The lauryl group has 12 carbons and the stearyl group has 18 carbons which falls within the scope of the instant claim 4.
Ohnishi anticipates the instant claims 1 and 4 therefore.

Regarding claims 5 and 6:

Ohnishi, paragraph [0197] discloses an aliphatic substitution degree of 2.45 total.  The example uses 17 grams of vinyl laurate.  This gives 17g/226 g/mole =0.075 mole of lauryl groups.  The example uses 37 g of vinyl acetate.  This gives 37 g/86 g/mole =0.430 mole of acetate groups.  0.430/(0.430 + 0.075) * 2.45 = 2.086 is the degree of acetyl substitution of the starch derivative of Ohnishi, paragraph [0197].  This degree of acetyl substitution of Ohnishi, paragraph [0197] falls within the scope of the instant claim 5.  The degree of acylation with fatty acid is 2.45-2.086 =0.36 which falls within the scope of the instant claim 6.
Ohnishi, paragraph [0199] replaces the vinyl laurate with 16 g of stearic chloride.  This gives 16 g/302.9 g/mole = 0.053 mole of stearyl groups and 0.430 mole of acetyl groups.  Ohnishi, paragraph [0199] gives a substitution degree of 2.45.  0.0.53/(0.430 + 0.053) * 2.45 = 0.269 as the degree of stearyl substitution of Ohnishi, paragraph [0199].  This falls within the scope of the instant claim 6.  2.45-0.2269=2.181, which falls within the scope of the instant claim 5 also.
Ohnishi anticipates the instant claims 5 and 6 therefore.

Regarding claim 7:

The starch of Ohnishi, paragraph [0199] has the instantly claimed degrees of substitution with both acetyl and stearyl groups.  The starch of Ohnishi, paragraph [0199] therefore 

Ohnishi anticipates the instant claim 7 therefore.


Regarding claims 14 and 15:

Ohnishi, paragraph [0205] discloses applying their coating compositions to a substrate and curing the coating.  This method of Ohnishi falls within the scope of the instant claim 14.  The resulting cured article falls within the scope of the instant claim 15.

Ohnishi anticipates the instant claims 14 and 15 therefore.


6.      Claims 1 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2010/0249315 Morita et al.

Regarding claims 1, 4, 5, 6, 10, 11, and 12:  

Morita discloses coating compositions containing at least one starch derivative that is partially acetylated and partially acylated with at least one fatty acid.  See Morita, paragraphs [0108], [0145], [0147], and [0150].  The starch is acetylated with vinyl acetate and acylated with 

Morita anticipates the instant claims 1, 4, 5, 6, 10, 11, and 12 therefore.
 

Regarding claims 7 and 13:

The starch of Morita, paragraph [0108] has the instantly claimed degrees of substitution with both acetyl and stearyl groups.  The starch of Morita, paragraph [0108] therefore necessarily has similar properties to the starches of the instant claims including a glass transition temperature within the very broad range of the instant claims 7 and 13.  See MPEP 2112.

Morita anticipates the instant claims 7 and 13 therefore.


Regarding claims 8 and 9:

The starch derivative of Morita, paragraph [0108] has a weight average molecular weight of 20000 which falls within the scope of the instant claims 8 and 9.

Morita anticipates the instant claims 8 and 9 therefore.

Regarding claims 14 and 15:

Morita, paragraphs [0145], [0147], and [0150] discloses applying their coating compositions to a substrate and curing the coating.  This method of Moriata falls within the scope of the instant claim 14.  The resulting cured article falls within the scope of the instant claim 15.

Morita anticipates the instant claims 14 and 15 therefore.

7.      Claims 2, 3, and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2004/0152857 Ohnishi et al.

The entire discussion of paragraph 5 above is repeated here.

Regarding claims 2, 3, and 16:

Ohnishi discloses the coating compositions as discussed in paragraph 5 above.
Ohnishi discloses using their coating compositions as coatings and inks at paragraphs [0027], [0064], and [0148]. 
Ohnishi, paragraphs [0134], [0136], and [0142] discloses curing their compositions with radiation, including UV radiation.  Note that the mercury lamps of paragraph [0136] give UV rays.  Note the photo curing materials of paragraph [0142].

Ohnishi does not exemplify or otherwise specifically describe making their compositions with the instantly claimed starch derivatives UV curable.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the coating and ink compositions of of Ohnishi UV-curing because Ohnishi specifies that their compositions may be UV curable, as discussed above, and such UV-curing compositions would have the benefits of not curing until exposed to UV light.

Ohnishi thereby makes the instant claims 2, 3, and 16 obvious.

8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PATRICK D NILAND/Primary Examiner, Art Unit 1762